PER CURIAM.
In this workers’ compensation case, the record does not support a finding that Claimant’s pancreatitis is a disease that naturally or unavoidably results from her compensable back injury. See § 440.02(17), Fla. Stat. (1994). Claimant’s position that pain from the accident caused her to consume alcohol, thereby resulting in pancreatitis, is not a basis for compensa-bility. We distinguish cases involving drug addiction as a result of an industrial accident. See Capps v. Buena Vista Construction Co., 786 So.2d 71 (Fla. 1st DCA 2001). In the instant case, Claimant was selfmedicating with alcohol, resulting in pancreatitis and other related conditions. There is no evidence that any doctor prescribed or in any way suggested Claimant’s use of alcohol for relief of pain. This is not a basis for recovery because there is no evidence that Claimant’s use of alcohol was prescribed, as were the drugs in Capps. Therefore, we REVERSE the JCC’s order finding the claim compensable and REMAND for further proceedings consistent with this opinion.
BOOTH, BARFIELD and MINER, JJ„ concur.